 1                                                                                             JS-6
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9   STEPHEN H. JOHNSON, PAULA A.                 No. ED CV 19-1387 PA (GJSx)
     JOHNSON,
10                                                JUDGMENT OF DISMISSAL
11                 Plaintiffs,

12          v.

13   CALIBER HOME LOANS, INC., U.S.
     BANK, N.A.,
14
15                 Defendants.

16
            In accordance with the Court’s September 6, 2019 Order dismissing the Complaint
17
     filed by plaintiffs Stephen H. Johnson and Paula A. Johnson (collectively “Plaintiffs”)
18
     without leave to amend;
19
            It is therefore now ORDERED, ADJUDGED, and DECREED that defendants
20
     Caliber Home Loans, Inc. and U.S. Bank, N.A. (Collectively “Defendants”) shall have
21
     judgment in their favor against Plaintiff.
22
            It is further ORDERED, ADJUDGED, and DECREED that this action is dismissed.
23
            It is further ORDERED, ADJUDGED, and DECREED that Plaintiffs take nothing
24
     and that Defendants shall have their costs of suit.
25
     DATED: September 10, 2019
26
                                                      ___________________________________
27
                                                                 Percy Anderson
28                                                      UNITED STATES DISTRICT JUDGE
